Cite as 2014 Ark. App. 706

                  ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-14-419


                                                   Opinion Delivered   DECEMBER 10, 2014

RONALD BEGGS                                       APPEAL FROM THE PULASKI
                                APPELLANT          COUNTY CIRCUIT COURT,
                                                   FIFTEENTH DIVISION
V.                                                 [NO. 60DR-06-39]

                                                   HONORABLE RICHARD MOORE,
ELIZABETH M. BEGGS                                 JUDGE
                                   APPELLEE
                                                   REMANDED TO SETTLE AND
                                                   SUPPLEMENT THE RECORD



                              KENNETH S. HIXSON, Judge


         Appellant Ronald Beggs appeals from the trial court’s denial of his motion to modify

alimony. On appeal, Mr. Beggs asserts that there was a reduction in his income and that the

trial court erred in refusing to reduce his alimony obligation to his ex-wife, appellee Elizabeth

Beggs.     We remand for the record to be settled and supplemented, and we order

supplementation of the addendum.

         Bringing forward a sufficient record to allow determination of the issues on appeal is

the responsibility of the appellant. Barnett v. Monumental Gen. Ins. Co., 354 Ark. 692, 128
S.W.3d 803 (2003). Arkansas Rule of Appellate Procedure–Civil 6(e) (2014) provides that,

if anything material to either party is omitted from the record, the appellate court may, on its
                                  Cite as 2014 Ark. App. 706

own initiative, direct that the omission be corrected and that a supplemental record be

certified and transmitted.

       Here, the record is incomplete because it does not include a copy of the divorce

decree, which contains the alimony award Mr. Beggs is seeking to modify. See Jewell v. Duree-

Jewell, 2011 Ark. App. 490. This document is essential to our understanding of the case. Id.

Because that order is not contained in the record brought forward by Mr. Beggs, we remand

this case to settle and supplement the record. Mr. Beggs has thirty days from the date of this

opinion to file a supplemental record that includes the divorce decree.

       Arkansas Supreme Court Rule 4-2(a)(8) (2014) requires that the addendum to the

appellant’s brief contain copies of non-transcript documents in the record on appeal that are

essential for the appellate court to confirm its jurisdiction, understand the case, and decide the

issues on appeal. In addition to the divorce decree being essential to our understanding of the

case, the addendum must also contain an accurate copy of the appellant’s motion to modify

alimony and his notice of appeal.1 We direct Mr. Beggs to file a supplemental addendum

pursuant to Arkansas Supreme Court Rule 4-2(b)(4) (2014), which includes a copy of the

divorce decree and complete copies of the motion to modify alimony and the notice of

appeal. The supplemental addendum shall be filed within seven days after the supplemental

record has been filed with this court.




       1
       The addendum submitted by Mr. Beggs inadvertently omitted the second page of
both his motion to modify alimony and his notice of appeal.

                                                2
                              Cite as 2014 Ark. App. 706

      Remanded to settle and supplement the record; supplementation of the addendum

ordered.

      HARRISON and WOOD, JJ., agree.

      Holleman & Associates, P.A., by: Maryna O. Jackson; and Dodds, Kidd & Ryan, by: David

W. Kamps, for appellant.

      Dover Dixon Horne PLLC, by: Gary B. Rogers, for appellee.




                                            3